Wilde J.
delivered the opinion of the Court. We all agree that a new trial in this case must be granted, for the purpose of allowing the defendants to prove, if they can, that there was fraud practised in the inception of the note, or that it was fraudulently put in circulation. This fact being established will throw upon the plaintiff the burden of proof, to show that he came by the possession of the note fairly and without any knowledge of the fraud. Grant v. Vaughan, 3 Burr. 1516 ; Peacock v. Rhodes, 2 Doug. 633 ; Solomons v. Bank of England, 13 East, 134, note ; Woodhull v. Holmes, 10 Johns. R. 231.1 The case does not appear to have been presented at the trial in this point nf view, but it seems to have been taken for granted, (which however was neither proved nor admitted,) that the plaintiff came by the note honestly ; and if such were the fact, no doubt the evidence offered by the defendants was immaterial, and therefore inadmissible. The defendants, therefore, may not perhaps better their case by a new trial, but if they can prove the fraud of the original parties to the note, they will have a right to know how the plaintiff obtained it; and if in such case he cannot exonerate himself from all participation in the fraud, or knowledge of it, he can have no right in law or equity to recover.2
*414As to the supposed variance, it has been usual, certainly, n cases like the present, to set out the true date of the note, both as to place and time, and to lay the venue under the form of a videlicet; and this I apprehend is the correct mode of declaring.3 But it is not necessary to decide on this point; because the mistake, if it is one, is a mere clerical mistake, and the plaintiff may have liberty to amend without costs.

New trial granted.


 Bayley on Bills (Phillips and Sewall’s 2d ed.) 492 to 495 ; 3 Kent’s Comm. (3d ed.) 79; Heath v. Sanson, 2 Barn. & Adol. 291


 As to the liability of partners on notes given by one partner in the name of the firm, for his private debt, see Chazournes v. Edwards, 3 Pick. (2d ed.) 9, 10, notes; Manufacturers &c. Bank v. Winship, ante. 13, and note


 See Rules of Supreme Jud. Court, 1836, 45th, 46th.